                                                                                                                                                       ~>(-~·-
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petry Case (Modified)                                                                   Page 1 of 1 ,___)__':,



                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November 1, 1987)



                      Tomas Vazquez-Martinez                                     Case Number: 2:19-mj-12016




REGISTRATION NO. 91682298                                                                              DEC 3 0 2019
THE DEFENDANT:                             .                                              I   CLERK 1.U, Di\lRti.:I '
 IZI pleaded guilty to count(s) 1 of Complamt                                             soUTHERr~      msrn:cr OF       A1

 D was found guilty to count(s)                                                           ; BY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                             Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
•     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                            I     ,-·") CT
                                •   TIME SERVED                            ~       ,/ ·                              days
                                                                             I
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         MondaY;_ December_ 30, 2019

            ~~,
             {~   ,
                     nm\    l


                  \t~ \i< , ,
                                \
                                                                         Date of Imposition of Sentence


Received \
              DUSM
                                                                         ~  :&u,z~_)
                                                                         HOORABLE RUTH~ EZMc
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                         2:19-mj-12016
